DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 are drawn only to a stimulation device and thus the scope of the stimulation device. There is no environment or use claimed in the preamble or function claimed in the body. Claims 7, 8, 11, 12, 20, 21 claim a use and an environment — now making the scope of claims 1 and 13 unclear, because it appears that applicant does want a scope that includes more than just the stimulation device.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10,993,873. Although the claims at issue are not the claims in the present applicant  do not claim subject matter not already claimed in USP ‘873.  In fact, the claims in the present application are a broader version of the previous patent by omitting claimed structure.
Dependent claims 2-5, 7-12 and 14-21 are rejected for the same reasons.  All the claims are identical to the dependent claims in USP ‘873. Note that claim 6 includes structural subject matter not claimed in USP ‘873.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-10, 13, 14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0281457 to Wit.
Regarding claim 1, Witt ‘457 discloses a stimulation device, comprising: a cup 6 formed of a flexible resilient material comprising a cavity 12, wherein the cavity 12 is defined by an interior lateral wall 12c and a base 18, wherein the base 18 has a side facing the cavity 12 and a side outside the cavity 12; and a driver 20, the driver 20comprising: a cam 22a; a cam pin extending from the cam 22a (see 

    PNG
    media_image1.png
    827
    1254
    media_image1.png
    Greyscale

Regarding claim 7, Witt ‘457 discloses wherein the stimulation device is a sex toy (para 0001).
Regarding claim 8, Witt ‘457 discloses wherein the stimulation device is a pressure field stimulator (para 0001 and 0004).
Regarding claim 9, Witt ‘457 discloses wherein the lifter comprises a slot, and wherein the slot is
configured and disposed to engage the bearing (see above annotation — configured and disposed via the pin). 
Regarding claim 10, Witt ‘457 discloses further comprising a handle 26.

flexible resilient material comprising a cavity 12; a driver, the driver comprising: a cam 22a; a cam pin extending from the cam 22a; a bearing disposed on the cam pin; a motor 22 mechanically coupled to the cam 22a; and a lifter mechanically coupled to the bearing ; a processor 26/34; and a memory (para 0043) containing instructions that when executed by the processor cause the driver to vary a volume of the cavity 12 of the cup 6 from a first volume to a second volume (para 0041-0043).

    PNG
    media_image2.png
    375
    568
    media_image2.png
    Greyscale


Regarding claim 14, Witt ‘457 discloses wherein the memory further contains instructions that
when executed by the processor cause the driver to vary the volume of the cavity of the cup from the
second volume to the first volume (para 0038- 0043).
Regarding claim 16, Witt ‘457 discloses wherein the cup 6 is a single piece of silicone.
Regarding claim 17, Witt ‘457 discloses wherein the cup comprises an inner cup portion and an
outer cup portion 6ab.

is configured and disposed to engage the bearing (see above annotation).
Regarding claim 19, Witt ‘457 discloses further comprising a handle 26.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 12, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0281457 to Wit.
The claim is rejected under 103 because the device could function as claimed. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the stimulation device for certain body parts in order for the user to satisfy a preference.
Further noting the lack of environment where said device is used and how the device is used to sorely lacking from the claim. Amending the preamble to include the environment and further amending the body of the claim to include how the device functions in the environment (set forth in the preamble) is strongly suggested by the examiner.
Regarding claim 11, Witt ‘457 discloses further comprising a shaft 26 could be insertable into a vagina of a user. If so desired by the user.
Regarding claim 12, Witt ‘457 discloses further comprising a shaft could be insertable 26 into an anus of a user. If so desired by the user.
Regarding claim 20, Witt ‘457 discloses further comprising a shaft 26 that could be insertable into a vagina or anus of a user.
Regarding claim 21, Witt ‘457 discloses wherein the stimulation device could be a pressure field
stimulator (para 001-005).

Allowable Subject Matter
Claims 2-6 and 15 objected to as being dependent upon a rejected base claim, but would be
allowable if rewritten in independent form including all of the limitations of the base claim and any
intervening claims. Note the double patenting rejection does not apply to claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The listed prior art could be used in subsequent office actions depending on how the claims are amended, especially if the claims are further broadened.  The list of stimulation devices is as follows: 20160008218-A1 OR US-20120184884-A1 OR US-20110166415-A1 OR US-20090318755-A1 OR US-4722327-A.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA E MILLNER whose telephone number is (571)270-7507. The examiner can normally be reached M-F 8am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA E MILLNER/Primary Examiner, Art Unit 3632